Citation Nr: 0633370	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision.

This case was advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran indicated that his PTSD was much more severe than 
it was currently evaluated.  The veteran's most recent VA 
examination was more than two years ago, and, as such, is too 
stale for an accurate assessment of the veteran's PTSD 
symptomatology.  Therefore, a new examination is requested 
which should also include an opinion regarding the effect 
PTSD has on the veteran's employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from June 2004 to 
present.

2.  After the above mentioned development 
is accomplished, schedule the veteran for 
an examination to determine the severity 
of his PTSD.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.  The examiner should also 
indicate, without taking the veteran's age 
into account, whether the veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational experience) 
solely due to his PTSD.

3.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
veteran remains dissatisfied with the 
result, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given a 
reasonable amount of time to respond 
before the veteran's claim is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



